             2:18-cv-02305-SEM-TSH # 11                 Page 1 of 1                                          E-FILED
                                                                             Friday, 06 December, 2019 03:50:36 PM
 Judgment in a Civil Case (02/11 )
                                                                                        Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

Terence E. Merritt,                                 )
                                                    )
                      Petitioner,                   )
                                                    )
                                 vs.                )       Case Number: 18-2305
                                                    )
United States of America,                           )
                                                    )
                     Respondent.                    )

                                       JUDGMENT IN A CIVIL CASE

  D JURY VERDICT. This action came before the Court for a trial by jury.                   The issues
have been tried and the jury has rendered its verdict.

  l:8l DECISION BY THE COURT.                   This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that Petitioner's conviction and sentence on Count
Two of the Indictment in Case No. 06-20067 is VACATED. A resentencing hearing on the
remaining count shall be held in Case No. 06-20067 This case is CLOSED.


Dated: December 6, 2019


                                                            sl Shig Y asunaga
                                                            Shig Y asunaga

                    ~/                                      Clerk, U.S. District Court

Approved:            Isl Sue E. Myerscough
                     Sue E. Myerscough
                     U.S. District Judge
